Name: 82/874/EEC: Commission Decision of 9 December 1982 on the implementation of the reform of agricultural structure in 1982 in the Federal Republic of Germany pursuant to Council Directive 72/159/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy; NA;  economic policy;  agricultural structures and production
 Date Published: 1982-12-28

 Avis juridique important|31982D087482/874/EEC: Commission Decision of 9 December 1982 on the implementation of the reform of agricultural structure in 1982 in the Federal Republic of Germany pursuant to Council Directive 72/159/EEC (Only the German text is authentic) Official Journal L 368 , 28/12/1982 P. 0046 - 0046*****COMMISSION DECISION of 9 December 1982 on the implementation of the reform of agricultural structure in 1982 in the Federal Republic of Germany pursuant to Council Directive 72/159/EEC (Only the German text is authentic) (82/874/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Whereas, pursuant to Article 17 (4) of Directive 72/159/EEC, the Government of the Federal Republic of Germany has notified the following laws, regulations and administrative provisions: - amended directive on the granting of Land loans for farm investments in the Land of Lower Saxony, - directive on aid for land reparcelling in the Land of Lower Saxony; Whereas, under Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether, having regard to the objectives of the said Directive and to the need for a proper connection between the various measures, such laws, regulations and administrative provisions comply with the Directive and whether having regard to the said laws, regulations and administrative provisions, the provisions for the implementation of the reform of agricultural structure pursuant to Directive 72/159/EEC existing in the Federal Republic of Germany in 1982 thus continue to satisfy the conditions for financial contribution by the Community; Whereas the Government of the Federal Republic of Germany has also stated that the derogation provided for at 9.3 of the basic rules for investment aid for individual farms is applicable in Lower Saxony; Whereas, having regard to the information notified, the abovementioned directives satisfy the conditions of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the directives of the Land of Lower Saxony on the granting of Land loans for farm investments and on aid for land reparcelling the laws, regulations and administrative provisions for the implementation of Directive 72/159/EEC existing in the Federal Republic of Germany in 1982 continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 9 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41.